Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022, 10/06/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


This office action is in response to the application serial number 17/827,534 filed 05/27/2022.
Claims 1-6, 7-12, 13-18 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, claim 2  of U.S. Patent No. : 11374628. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1 of the application serial number 17827534
Claim 1 of the Patent No. 11374628
receiving, by a terminal device, trigger signaling, wherein the trigger signaling is used to indicate at least one downlink channel group, and the at least one downlink channel group comprises at least one downlink channel; if a first information field in the trigger signaling is a first preset value, sending a first feedback information codebook, wherein the first feedback information codebook comprises feedback information corresponding to the at least one downlink channel group; and if the first information field in the trigger signaling is a second preset value, sending a second feedback information codebook,
receiving, by a terminal device, trigger signaling, wherein the trigger signaling is used for triggering the terminal device to send feedback information; and determining, by the terminal device, to send a first feedback information codebook or a second feedback information codebook according to the trigger signaling, wherein the first feedback information codebook comprises feedback information corresponding to at least one downlink channel indicated by the trigger signaling, and the second feedback information codebook is a full codebook, wherein the trigger signaling is used for indicating at least one downlink channel group, the first feedback information codebook is determined by the terminal device according to the trigger signaling, and the at least one downlink channel group comprises the at least one downlink channel, wherein the trigger signaling comprises a first information field, and determining, by the terminal device, to send the first feedback information codebook or the second feedback information codebook according to the trigger signaling comprises: determining, by the terminal device, to send the first feedback information codebook if the first information field is a first preset value; or determining, by the terminal device, to send the second feedback information codebook if the first information field is a second preset value.



Claim 1 of the application serial number 17827534
Claim 2 of the Patent No. 11374628
wherein the second feedback information codebook comprises feedback information corresponding to all configured HARQ processes.

wherein the second feedback information codebook is determined by the terminal device according to a maximum number of HARQ processes configured by a network device, and the second feedback information codebook comprises feedback information corresponding to all HARQ processes configured by the network device.



Claim 2  of the application serial number 17827534
Claim 2 of the Patent No. 11374628
wherein the second feedback information codebook is determined by the terminal device according to a maximum number of HARQ processes configured by a network device, and the second feedback information codebook comprises feedback information corresponding to all HARQ processes configured by the network device.

wherein the second feedback information codebook is determined by the terminal device according to a maximum number of HARQ processes configured by a network device, and the second feedback information codebook comprises feedback information corresponding to all HARQ processes configured by the network device.



Claim 3   of the application serial number 17827534
Claim 5   of the Patent No. 11374628
wherein the trigger signaling comprises a second information field, and if the first information field is the first preset value, the second information field is used for indicating information for the at least one downlink channel group.

wherein the trigger signaling comprises a second information field, and if the first information field is the first preset value, the second information field is used for indicating information for the at least one downlink channel group.



Claim 4   of the application serial number 17827534
Claim 3   of the Patent No. 11374628
wherein if a time interval between an end time of a first HARQ process received by the terminal device and a start time of sending the second feedback information codebook is less than or equal to a second preset time, feedback information corresponding to the first HARQ process is NACK information or occupancy information.

wherein if a time interval between an end time of a first HARQ process received by the terminal device and a start time of sending the second feedback information codebook is less than or equal to a second preset time, feedback information corresponding to the first HARQ process is NACK information or occupancy information.



Claim 5   of the application serial number 17827534
Claim 4   of the Patent No. 11374628
wherein if a second HARQ process is not received by the terminal device, feedback information corresponding to the second HARQ process is NACK information or occupancy information.

wherein if a second HARQ process is not received by the terminal device, feedback information corresponding to the second HARQ process is NACK information or occupancy information.



Claim 6   of the application serial number 17827534
Claim  6  of the Patent No. 11374628
wherein feedback information bits in the second feedback information codebook are ordered according to HARQ process indexes.

wherein feedback information bits in the second feedback information codebook are ordered according to HARQ process indexes.



Claim 7  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, claim 8   of U.S. Patent No. : 11374628. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 7   of the application serial number 17827534
Claim  7  of the Patent No. 11374628
sending, by a network device, trigger signaling, wherein the trigger signaling is used to indicate at least one downlink channel group, and the at least one downlink channel group comprises at least one downlink channel, wherein the trigger signaling comprises a first information field, if the first information field is a first preset value, the first information field is used for indicating a terminal device to send a first feedback information codebook, wherein the first feedback information codebook comprises feedback information corresponding to the at least one downlink channel group; and if the first information field is a second preset value, the first information field is used for indicating the terminal device to send a second feedback information codebook,
sending, by a network device, trigger signaling, wherein the trigger signaling is used for triggering a terminal device to send a first feedback information codebook or a second feedback information codebook, wherein the first feedback information codebook comprises feedback information of at least one downlink channel indicated by the trigger signaling, and the second feedback information codebook is a full codebook, wherein the trigger signaling is used for indicating at least one downlink channel group, the first feedback information codebook is sent, and the at least one downlink channel group comprises the at least one downlink channel, wherein the trigger signaling comprises a first information field, if the first information field is a first preset value, the first information field is used for indicating the terminal device to send the first feedback information codebook, or if the first information field is a second preset value, the first information field is used for indicating the terminal device to send the second feedback information codebook.



Claim 7   of the application serial number 17827534
Claim  8  of the Patent No. 11374628
wherein the second feedback information codebook comprises feedback information corresponding to all configured HARQ processes.

wherein the second feedback information codebook is determined by the terminal device according to a maximum number of HARQ processes configured by the network device, and the second feedback information codebook comprises feedback information corresponding to all HARQ processes configured by the network device.


Regarding to the claim 9, claim 9 is rejected the same limitations of the claim 3 above.

Regarding to the claim 10, claim 10 is rejected the same limitations of the claim 4 above.


Regarding to the claim 11, claim 11 is rejected the same limitations of the claim 5 above.

Regarding to the claim 12, claim 12 is rejected the same limitations of the claim 6 above.

Claim 13  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, claim 10   of U.S. Patent No. : 11374628. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 13 of the application serial number 17827534
Claim  9  of the Patent No. 11374628
A network device, comprising: a memory, having a computer program stored thereon; and a processor, configured to call and run the computer program stored on the memory to execute a method for transmitting feedback information, wherein the method for transmitting feedback information comprises: sending, by the network device, trigger signaling, wherein the trigger signaling is used to indicate at least one downlink channel group, and the at least one downlink channel group comprises at least one downlink channel, wherein the trigger signaling comprises a first information field, if the first information field is a first preset value, the first information field is used for indicating a terminal device to send a first feedback information codebook, wherein the first feedback information codebook comprises feedback information corresponding to the at least one downlink channel group; and if the first information field is a second preset value, the first information field is used for indicating the terminal device to send a second feedback information codebook,
A terminal device, comprising: a memory, having a computer program stored thereon; and a processor, configured to call and run the computer program stored on the memory to execute a method for transmitting feedback information, wherein the method for transmitting feedback information comprises: receiving, by the terminal device, trigger signaling, wherein the trigger signaling is used for triggering the terminal device to send feedback information; and determining, by the terminal device, to send a first feedback information codebook or a second feedback information codebook according to the trigger signaling, wherein the first feedback information codebook comprises feedback information corresponding to at least one downlink channel indicated by the trigger signaling, and the second feedback information codebook is a full codebook, wherein the trigger signaling is used for indicating at least one downlink channel group, the first feedback information codebook is determined by the terminal device according to the trigger signaling, and the at least one downlink channel group comprises the at least one downlink channel, wherein the trigger signaling comprises a first information field, and determining, by the terminal device, to send the first feedback information codebook or the second feedback information codebook according to the trigger signaling comprises: determining, by the terminal device, to send the first feedback information codebook if the first information field is a first preset value; or determining, by the terminal device, to send the second feedback information codebook if the first information field is a second preset value.



Claim 13 of the application serial number 17827534
Claim  10  of the Patent No. 11374628
wherein the second feedback information codebook comprises feedback information corresponding to all configured HARQ processes.

wherein the second feedback information codebook is determined by the terminal device according to a maximum number of HARQ processes configured by a network device, and the second feedback information codebook comprises feedback information corresponding to all HARQ processes configured by the network device.



Claim 14 of the application serial number 17827534
Claim  10  of the Patent No. 11374628
wherein the second feedback information codebook is determined by the terminal device according to a maximum number of HARQ processes configured by the network device, and the second feedback information codebook comprises feedback information corresponding to all HARQ processes configured by the network device.

wherein the second feedback information codebook is determined by the terminal device according to a maximum number of HARQ processes configured by a network device, and the second feedback information codebook comprises feedback information corresponding to all HARQ processes configured by the network device.



Regarding to the claim 15, claim 15  is rejected the same limitations of the claim 3 above.

Regarding to the claim 16, claim 16 is rejected the same limitations of the claim 4 above.


Regarding to the claim 17, claim 17 is rejected the same limitations of the claim 5 above.

Regarding to the claim 18, claim 18  is rejected the same limitations of the claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412